TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00668-CR
                                      NO. 03-05-00669-CR



                              Shaqueta Shaquette Hill, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
         NOS. 58165 & 58166, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In number 58165, appellant Shaqueta Shaquette Hill pleaded guilty to possessing

more than one gram of cocaine. See Tex. Health & Safety Code Ann. § 481.115 (West 2003). The

trial court adjudged her guilty and assessed a six-year prison term, probated. In number 58166,

appellant pleaded guilty to forgery by passing. See Tex. Pen. Code Ann. § 32.21 (West Supp. 2005).

The court adjudged her guilty and sentenced her to one year in state jail.

               Appellant’s court-appointed attorney filed a brief in each cause concluding that the

appeal is frivolous and without merit. The briefs meet the requirements of Anders v. California, 386
U.S. 738 (1967), by presenting a professional evaluation of the records demonstrating why there are

no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Appellant received a copy of counsel’s briefs and was advised of her right to

examine the records and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s briefs and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

Counsel’s motions to withdraw are granted.

               The judgments of conviction are affirmed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Affirmed

Filed: April 13, 2006

Do Not Publish




                                                 2